IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 473
 MAGISTERIAL DISTRICTS WITHIN THE              :
 20th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :



                                             ORDER



PER CURIAM

       AND NOW, this 11th day of May 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 20th Judicial District (Huntingdon County) of

the Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of Magisterial District 20-3-04 within

Huntingdon County as it currently exists, to be effective immediately, is granted; and that

the Petition, which provides for the realignment of Magisterial Districts 20-3-01 and 20-3-

02, within Huntingdon County, to be effective October 4, 2022, is granted.


Said Magisterial Districts will be reestablished as follows:

 Magisterial District 20-3-01                         Alexandria Borough
 Magisterial District Judge Douglas L. Gummo          Birmingham Borough
                                                      Marklesburg Borough
                                                      Petersburg Borough
                                                      Barree Township
                                                      Franklin Township
                                                      Hopewell Township
                                                      Jackson Township
                                                      Lincoln Township
                                                      Logan Township
                                                      Miller Township
                                                      Morris Township
                                                      Oneida Township
                                                      Penn Township
                                                Porter Township
                                                Spruce Creek Township
                                                Walker Township
                                                Warriors Mark Township
                                                West Township

Magisterial District 20-3-02                    Huntingdon Borough
Magisterial District Judge Rufus S. Brenneman   Mapleton Borough
                                                Mill Creek Borough
                                                Brady Township
                                                Henderson Township
                                                Juniata Township
                                                Smithfield Township
                                                Union Township

Magisterial District 20-3-04                    Broad Top City Borough
Magisterial District Judge Lisa M. Covert       Cassville Borough
                                                Coalmont Borough
                                                Dudley Borough
                                                Mount Union Borough
                                                Orbisonia Borough
                                                Rockhill Furnace Borough
                                                Saltillo Borough
                                                Shade Gap Borough
                                                Shirleysburg Borough
                                                Three Springs Borough
                                                Carbon Township
                                                Cass Township
                                                Clay Township
                                                Cromwell Township
                                                Dublin Township
                                                Shirley Township
                                                Springfield Township
                                                Tell Township
                                                Todd Township
                                                Wood Township